Citation Nr: 0929768	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  07-21 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 50 percent 
disabling for an anxiety disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to 
February 1970.

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a June 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board regrets any further delay in adjudicating the claim 
for a higher disability rating of the Veteran's service-
connected anxiety disorder, but finds that additional 
development of evidence by the RO is necessary to arrive at a 
resolution of the Veteran's claim on appeal.  See 38 C.F.R. § 
4.6.

During a personal hearing before the undersigned in January 
2009, the Veteran indicated that the claims file may not 
contain the most recent VA outpatient treatment reports from 
the Gainesville VA Medical Center.  Indeed, in a June 2009 
letter clarifying and correcting the hearing transcript, the 
Veteran specified that there are more recent mental health 
records from February 2009 and May 2009.  Thus, the RO should 
request those medical records from the appropriate VA Medical 
Center.

Accordingly, the case is REMANDED for the following action:

1.	Obtain outpatient treatment records 
from Gainesville VA Medical Center from 
February 2009 and May 2009, including 
all subsequent treatment records, if 
any.  Associate the records, if any, to 
the claims file.  If no records are 
found, a negative response should be 
associated with the claims file.

2.	Then, readjudicate the Veteran's claim, 
with application of all appropriate 
laws, regulations, and case law, and 
consideration of any additional 
information obtained as a result of 
this remand.  If the decision, with 
respect to the claim, remains adverse 
to the Veteran, he and his 
representative, if any, should be 
furnished a supplemental statement of 
the case and afforded an appropriate 
period of time within which to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




